Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . By this amendment, 
Claim 2 is canceled.
Claims 1, 8, 9, 12, 15, 16, and 20 have been amended.
Claims 1 and 3-21 are pending.

Allowable Subject Matter
Number of claims allowed: 20.
Allowed claims: 1 and 3-21.
The following is an Examiner’s statement of reasons for allowance: The prior art of 

a physical address of a portion of the first-level L2P table at the storage system associated with the first LBA according to the host L2F table, wherein the control circuitry is configured to maintain, in a second-level L2P table on the storage system, a relationship between the first LBA and the physical address of the portion of the host L2P table associated with the first LBA at the host device, wherein the control circuitry is configured to receive the read command associated with the first LBA and the host L2P entry, and wherein the control circuitry is configured to validate the physical address of the first LBA from the hast L2P entry using the physical address of the portion of the host L2P table associated with the first LBA and the second-level L2P table.
	The closest art of record, Lee et al. (US 2019/0108131), appears to teach comparing the host L2P-table index with the memory controller L2P-table index for accessing a block of interest, wherein an L2P-table index may be considered as a physical address. Lee accesses the memory based on the comparison. However, Lee stores the L2P-table index in the memory controller, but fails to store a corresponding L2P table in the memory controller. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/TT/


/RYAN BERTRAM/Primary Examiner, Art Unit 2137